Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
a.	Claim 67, line 2, change “an” to --the-- because this axis is also disclosed in claim 1.
b.	Claim 74, line 4, insert --the-- before “main” to correct a grammatical error.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “an elastic member for urging the drive transmission member toward the blocking position from the transmission position” and “the axis of the drive transmission member and the axis of the maintaining member are coaxial”.



/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 7, 2021